In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2121 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

ROBERTO REBOLLEDO‐DELGADILLO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13‐cr‐00673 — John J. Tharp, Jr., Judge. 
                     ____________________ 

       ARGUED APRIL 6, 2016 — DECIDED APRIL 28, 2016 
                 ____________________ 

   Before FLAUM, RIPPLE, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Defendant  Roberto  Rebolledo‐Del‐
gadillo  (“Rebolledo”)  appeals  his  conviction  of  possession 
with intent to distribute more than five kilograms of cocaine 
under 21 U.S.C. § 841(a)(1). Rebolledo, who attempted to bro‐
ker a large cocaine deal, argues that there was insufficient ev‐
idence to support his conviction. He also contends that he is 
entitled to a new trial because the government presented false 
testimony and misled the jury during closing arguments, as 
2                                                            No. 15‐2121 

well as a new sentencing because the district court improperly 
denied  safety  valve  relief.  We  affirm  his  conviction  and  his 
sentence. 
                                        I. Background1 
   In  early  August  2013,  Rebolledo  contacted  a  man  he 
thought was a potential cocaine buyer, but who turned out to 
be a confidential informant employed by the Drug Enforce‐
ment Administration (“DEA”) (we refer to him as the “CI”). 
When Rebolledo suggested a drug sale, the CI contacted the 
DEA.  
   Rebolledo and the CI planned the transaction during three 
meetings that took place at the CI’s horse ranch in south Chi‐
cago. Rebolledo offered to connect the CI with a drug supplier 
and the CI agreed to purchase over $200,000 of cocaine. The 
parties arranged for the transaction  to take  place at the CI’s 
ranch on August 16, 2013.  
   On  that  day,  the  drug  supplier,  Juan  Ramirez‐Gutierrez 
(“Ramirez”),  dropped  Rebolledo  off  at  the  ranch.  Ramirez 
then left to pick up the drugs and Rebolledo and the CI waited 
behind. The CI wore a recording device with a three‐hour re‐
cording  capacity,  but  for  unknown  reasons,  the  device  only 
recorded the first hour of the meeting. The recording device 
had likewise failed during other pre‐deal meetings between 
the CI and Rebolledo.  



                                                 
1 These facts were taken from trial testimony by the confidential informant 

and co‐defendant Mario Orozco‐Aceves. Rebolledo did not testify at trial 
and offered a different version of the facts during his safety valve proffer 
with the government, as we discuss later.  
No. 15‐2121                                                             3

   Ramirez  returned  to  the  ranch  with  co‐defendant  Mario 
Orozco‐Aceves  (“Orozco”).  Rebolledo  approached  the  car 
and Ramirez told Rebolledo that Orozco was the person who 
would  “deliver  the  work  to  [Rebolledo].”  Ramirez  and 
Orozco  then  left  to  pick  up  the  drugs.  Shortly  thereafter, 
Orozco  returned  by  himself.  It  is  unclear  from  the  record 
whether Rebolledo let Orozco onto the property and told him 
where to park, or whether Orozco entered the property with‐
out any instruction from Rebolledo.2  
    After Orozco parked his car, he took a duffle bag contain‐
ing cocaine out of the trunk and brought it into a small bath‐
room at the ranch. According to Orozco, Rebolledo followed 
him into the bathroom and asked Orozco to leave the drugs 
in a specific location on the bathroom floor. Orozco complied. 
The CI, who was standing in the doorway of the bathroom, 
gave a similar account of the events. However, the CI did not 
indicate whether Rebolledo directed Orozco to put the drugs 
on the floor, or whether Orozco did so of his own volition.  
    Orozco  then  opened  the  bag  to  show  the  CI  that  it  con‐
tained cocaine. After seeing the drugs, the CI left Rebolledo 
and  Orozco  alone  in  the  bathroom  for  about  two  minutes. 
Orozco testified that he asked Rebolledo “where he wanted 
the drugs because I was not going to leave them in my duffle 
bag because I told him that that bag was my personal bag.” 
Rebolledo responded that he would ask the CI where to put 
the drugs, and Rebolledo and Orozco exited the bathroom to‐
gether.  Minutes  later,  police  officers  arrested  Rebolledo  and 

                                                 
2 Orozco testified that Rebolledo directed him where to park, but the CI 

testified that Rebolledo remained in the barn while Orozco drove onto the 
property. 
4                                                      No. 15‐2121 

Orozco. The officers found six kilograms of cocaine in the bag 
in the bathroom. Rebolledo did not touch the bag or the drugs 
at any point. 
    On  September  12,  2013,  a  grand  jury  indicted  Rebolledo 
for possession with intent to distribute five kilograms or more 
of  cocaine  in  violation  of  21  U.S.C.  § 841(a)(1).  During  the 
three‐day  trial,  the  government  introduced  testimony  from 
the CI; Orozco (who was also charged in the indictment); the 
DEA  case  agent,  Special  Agent  David  Brazao;  and  another 
DEA agent. On July 23, 2014, the jury returned a guilty ver‐
dict.  
     Before  sentencing,  Rebolledo  requested  and  participated 
in  a  proffer  with  the  government  for  purposes  of  obtaining 
safety valve relief. On May 20, 2015, the district court held a 
sentencing hearing in which it denied safety valve relief and 
sentenced Rebolledo to 120 months in prison, the mandatory 
minimum sentence. The district court also denied Rebolledo’s 
post‐conviction motions. This appeal followed. 
                          II. Discussion 
     A. Sufficiency of the Evidence 
    Rebolledo first argues that the evidence submitted to the 
jury was insufficient to support his conviction for possession 
of a controlled substance under § 841(a)(1). When considering 
a sufficiency of the evidence claim, we “review the evidence 
in the light most favorable to the government and ask whether 
any rational trier of  fact could have found the essential ele‐
ments of the crime beyond a reasonable doubt.” United States 
v. Love, 706 F.3d 832, 837 (7th Cir. 2013). “A conviction will not 
be  overturned  unless  the  record  is  devoid  of  evidence  from 
which a reasonable jury could find guilt beyond a reasonable 
No. 15‐2121                                                             5

doubt.” United States v. Joshua, 648 F.3d 547, 550 (7th Cir. 2011) 
(citation and internal quotation marks omitted). 
     The government argued at trial that Rebolledo construc‐
tively possessed the cocaine because he brokered the August 
16  transaction.  “Constructive  possession  is  a  legal  fiction 
whereby an individual is deemed to possess contraband items 
even when he does not actually have immediate, physical con‐
trol of the objects, i.e., the individual does not possess them in 
a literal sense.” United States v. Morris, 576 F.3d 661, 666 (7th 
Cir.  2009)  (citation  and  internal  quotation  marks  omitted). 
Constructive  possession  requires  proof  that  the  defendant 
had the “power and intent” to exercise “ownership, domin‐
ion, authority, or control” over the contraband. United States 
v.  Campbell,  534  F.3d  599,  606  (7th  Cir.  2008);  see  also  United 
States v. Kitchen, 57 F.3d 516, 523 (7th Cir. 1995) (“[T]he essen‐
tial proof of possession that we require is some factor indicat‐
ing that [the defendant] had the authority or the ability to ex‐
ercise  control  over  the  contraband.”).  Accordingly,  the  gov‐
ernment argued that Rebolledo constructively possessed the 
cocaine because he had the ability and intention to control it, 
as evidenced by his interactions with Orozco. The jury agreed.  
    Even after construing the evidence in the light most favor‐
able  to  the  government,  Rebolledo’s  conviction  hangs  on  a 
shred of evidence: Orozco’s testimony that Rebolledo directed 
him to put the drugs in a specific spot in the bathroom. None‐
theless, that evidence is sufficient to support Rebolledo’s con‐
viction. The jury could have reasonably concluded that at that 
point,  Orozco  surrendered  control  over  the  cocaine  to  Re‐
bolledo. 
   In  arguing  that  this  evidence  is  insufficient,  Rebolledo 
contends that Orozco was not a credible witness. But at this 
6                                                          No. 15‐2121 

stage,  we  are  not  permitted  to  weigh  the  evidence  or  make 
credibility determinations, and we afford great deference to 
the jury’s factual findings and credibility determinations. See 
United  States  v.  Williams,  553  F.3d  1073,  1080  (7th  Cir.  2009). 
Minor  inconsistencies  between  Orozco’s  and  the  CI’s  testi‐
mony are not enough to show that the CI was incredible, and 
the jury was entitled to rely on Orozco’s testimony in its en‐
tirety. See United States v. Reed, 875 F.2d 107, 111 (7th Cir. 1989) 
(observing that “[I]t is the exclusive function of the jury to de‐
termine the credibility of witnesses, resolve evidentiary con‐
flicts, and draw reasonable inferences.” (citation and internal 
quotation marks omitted)).  
    Rebolledo  also  contends  that  there  was  insufficient  evi‐
dence for the jury to conclude that Orozco surrendered con‐
trol  of  the  drugs  to  Rebolledo.  Rebolledo  points  out  that 
Orozco announced that he would not leave the duffle bag and 
argues that this statement showed that Orozco retained con‐
trol of the drugs. But Orozco’s statement concerned the duffle 
bag—his personal property—and not the drugs inside. If an‐
ything, Orozco’s statement suggests that Orozco had surren‐
dered possession of the drugs to Rebolledo, otherwise, there 
would have been no reason for Orozco to announce that he 
wished to take the bag.  
   Somewhat  inconsistently,  Rebolledo  argues  that  the  CI 
was  the  one  who  controlled  the  drugs  after  Orozco  placed 
them on the floor. To support this theory, Rebolledo notes that 
when Orozco asked him where to put the drugs, Rebolledo 
answered  that  they  should  ask  the  CI.  But  the  fact  that  Re‐
bolledo sought input from the CI on where to move the drugs 
does not undermine the conclusion that Rebolledo controlled 
and thus possessed the drugs. Rebolledo’s job as broker was 
No. 15‐2121                                                           7

to tender the drugs to the CI in exchange for payment. Until 
the money changed hands, there was no reason to think that 
the CI had a possessory right in the drugs. See United States v. 
Manzella, 791 F.2d 1263, 1266 (7th Cir. 1986) (observing that to 
establish possession, the defendant must have “ultimate con‐
trol  over  the  drugs”  or  the  right  “to  possess  them,  as  the 
owner of a safe deposit box has legal possession of the con‐
tents even though the bank has actual custody”). 
    Rebolledo also contends that he could not have possessed 
the drugs because they belonged to Ramirez, the supplier. But 
Ramirez was not present at the ranch during the transaction—
instead,  Ramirez  told  Rebolledo  that  Orozco  would  deliver 
the  drugs  to  Rebolledo.  Therefore,  the  evidence  is  entirely 
consistent with the theory that Rebolledo was a stand‐in for 
Ramirez during the transaction, with a corresponding right to 
control and possess the drugs. 
    Even  assuming  for  the  sake  of  argument  that  Rebolledo 
did not possess the drugs, the jury had a basis to convict Re‐
bolledo because he aided and abetted Orozco’s possession of 
the cocaine. See 18 U.S.C. § 2(a) (“Whoever commits an offense 
against the United States or aids, abets, counsels, commands, 
induces or procures its commission, is punishable as a princi‐
pal.”);  United  States  v.  Ortega,  44  F.3d  505,  507–08  (7th  Cir. 
1995)  (affirming  the  defendant’s  conviction  for  aiding  and 
abetting the possession of heroin, even where there was insuf‐
ficient evidence that the defendant himself possessed it, be‐
cause  the defendant  pointed  to  the  drugs and  informed  the 
purchaser that they were “the best”). Although Rebolledo was 
not charged in the indictment with aiding and abetting, it is 
permissible to charge a defendant as a principal and convict 
8                                                               No. 15‐2121 

him as an aider and abettor.3 See United States v. Salazar, 983 
F.2d 778, 782 (7th Cir. 1993). As in Salazar, the evidence sup‐
ports  the  necessary  elements  of  aider  and  abettor  liability: 
(1) Orozco initially possessed the cocaine and intended to dis‐
tribute  it;  (2)  Rebolledo  encouraged  and  assisted  Orozco  in 
committing that offense; and (3) Rebolledo had the requisite 
intent to participate in the criminal activity with the goal of 
making it succeed. See id. 
   In  sum,  there  is  sufficient  evidence  to  convict  Rebolledo 
under either a constructive possession theory or an aiding and 
abetting theory.  
      B. False Trial Testimony 
   Rebolledo next contends that the government violated his 
due process rights when Special Agent Brazao gave false tes‐
timony at trial. We review this constitutional claim de novo. 
United States v. Volpendesto, 746 F.3d 273, 289 (7th Cir. 2014). 
    It is undisputed that Brazao testified inaccurately that the 
CI’s recording device captured three hours of conversation on 
August 16, and that the recording provided in discovery was 
shortened to cut “social conversations” that were unrelated to 
the actual transaction. In reality, the recording device stopped 
recording after one hour for unknown reasons and failed to 

                                                 
3 Although the government did not focus on an aiding and abetting theory 

at trial, it proposed an aiding and abetting jury instruction that the district 
court adopted with minor modifications. The district court’s instruction 
read:  “If  you  find  that  [Rebolledo]  knowingly  aided,  counseled,  com‐
manded, or induced [Orozco] to commit the crime of possession with in‐
tent to distribute a controlled substance, [Rebolledo] may be found guilty 
of that offense if he knowingly participated in the criminal activity and 
tried to make it succeed.” 
No. 15‐2121                                                           9

record the drug delivery. On cross‐examination, Brazao testi‐
fied accurately that the recording only lasted for one hour and 
that the device was not recording when the drugs arrived at 
the ranch. 
    After the jury returned its guilty verdict, Rebolledo moved 
for a new trial based on Brazao’s false testimony. The district 
court denied the motion, explaining that there was no basis to 
conclude that Brazao intentionally offered the inaccurate tes‐
timony. The court also noted that the defense was able to clear 
up  any  misunderstanding  by  cross‐examining  Brazao  and 
providing transcripts of the recording to the jury.  
    We  agree  with  the  district  court.  To  prove  a  violation  of 
due  process  on  the  basis  of  false  testimony,  the  defendant 
must show that: (1) the prosecution’s case included perjured 
testimony; (2) the prosecution knew, or should have known, 
of the perjury; and (3) there is a likelihood that the false testi‐
mony  could  have  affected  the  judgment  of  the  jury.  United 
States v. Saadeh, 61 F.3d 510, 523 (7th Cir. 1995). Rebolledo has 
not provided any evidence that Brazao intentionally offered 
the false testimony; instead, Brazao’s inconsistent testimony 
suggests that he was confused about the length of the record‐
ing.  Moreover,  Rebolledo  had  an  “adequate  opportunity  to 
expose the alleged perjury on cross‐examination,” undermin‐
ing his claim that the jury relied on the false testimony. Id. Not 
only did the defense present excerpts from the recording tran‐
script showing the length of the recording, the defense elicited 
factually  correct  testimony  from  Brazao  on  cross‐examina‐
tion. The CI also testified accurately that the device recorded 
for one hour, and stated that he did not stop the device from 
recording. Because Brazao’s false statements were cleared up, 
10                                                     No. 15‐2121 

including by his own testimony on cross‐examination, there 
is no basis to conclude that they affected the jury verdict.  
    Rebolledo also argues that the district court erred by re‐
fusing  to  allow  a  spoliation  of  evidence  jury  instruction,  a 
claim we review for abuse of discretion. Russell v. Nat’l R.R. 
Passenger Corp., 189 F.3d 590, 593 (7th Cir. 1999). Rebolledo’s 
proposed instruction would have informed the jury that if it 
determined that the government had recorded the drug trans‐
action, but destroyed parts of the recording in bad faith, the 
jury could assume that those destroyed portions were unfa‐
vorable to the government. But there was no evidence what‐
soever that the government destroyed parts of the recording 
or tampered with the recording device. To the contrary, the CI 
testified that he did not stop the tape recorder. In addition, the 
device  had  stopped  prematurely  during  previous  meetings 
between  the  CI  and  Rebolledo,  which  suggests  a  recurring 
mechanical  issue  was  to  blame.  The  proposed  instruction 
would only have confused the issue for the jury, and thus, the 
district court did not abuse its discretion in refusing to give it. 
See United States v. Dana, 457 F.2d 205, 209 (7th Cir. 1972).  
      C.  Closing Argument 
    Rebolledo  also  contends  that  the  government  misstated 
the  law  during  its  closing  argument  by  suggesting  that 
knowledge of the drugs is sufficient to establish constructive 
possession.  Similarly,  Rebolledo  contends  that  the  govern‐
ment attempted to confuse the jury by arguing in closing that 
directing Orozco’s car was sufficient to establish “direction” 
for purposes of constructive possession. “Where a defendant 
asserts that the prosecutor’s closing argument was improper, 
we analyze the conduct under the framework of prosecutorial 
misconduct.” United States v. Clark, 535 F.3d 571, 580 (7th Cir. 
No. 15‐2121                                                                     11

2008) (citation and internal quotation marks omitted). We first 
address the alleged misconduct to determine if it was in fact 
improper, and if it was, we consider whether the misconduct 
prejudiced the defendant. Id.  
    Rebolledo is incorrect that the government’s closing argu‐
ment suggested that something less than proof of direction or 
control  of  the  drugs  was  necessary  for  possession.4  Instead, 
the  government’s  closing  argument  was  entirely  consistent 
with its argument throughout trial: that Rebolledo construc‐
tively  possessed  the  cocaine  because  he  directed  and  con‐
trolled Orozco. This argument was not improper. Tellingly, as 
the district court noted in its denial of Rebolledo’s post‐trial 
motions, Rebolledo never objected to the government’s con‐
structive possession argument at trial. As such, there is no ba‐
sis to conclude that the government misstated the law or mis‐
led the jury during its closing argument.  
                                                 


                                                 
4 In closing, the government argued, in relevant part:  

           The defendant commanded, controlled, basically, he told 
           Orozco what to do with th[e] drugs. He knew the drugs 
           were on the way, and when Orozco arrived in that little 
           black Honda, it was the defendant who commanded him, 
           controlled him, told him what to do with the drugs, told 
           him everything, including where to park. Park your car 
           there, bring the drugs in, put them in this room, and leave 
           them  for  my  customer,  [the  CI].  You  put  all  of  that  to‐
           gether,  and  you  know  that  the  government  has  proven 
           beyond a reasonable doubt that the defendant knowingly 
           possessed a controlled substance. 
      
12                                                     No. 15‐2121 

      D. Safety Valve Relief 
    After  trial  and  before  sentencing,  Rebolledo  requested  a 
case agent interview with the goal of obtaining safety valve 
relief.  Rebolledo  was  granted  an  interview,  but  the  district 
court refused to grant safety valve relief because it found that 
Rebolledo’s proffer was not complete and truthful. On appeal, 
Rebolledo argues that this conclusion was in error. We review 
the district court’s factual findings concerning a defendant’s 
eligibility for the safety valve for clear error. United States v. 
Ramirez, 94 F.3d 1095, 1099 (7th Cir. 1996). 
     The safety valve provision of 18 U.S.C. § 3553(f) permits a 
court to sentence certain first time, non‐violent drug offend‐
ers, who were not organizers of the criminal activity and who 
make a good faith effort to cooperate with the government, to 
a sentence under the federal guidelines instead of the appli‐
cable  statutory mandatory  minimum sentence. United States 
v. Montes, 381 F.3d 631, 634 (7th Cir. 2004). A sentencing court 
“shall”  apply  the  safety  valve  provision  for  any  defendant 
who meets five criteria. Id. Only the fifth criterion is at issue 
in  this  appeal:  whether  “the  defendant  has  truthfully  pro‐
vided to the Government all information and evidence the de‐
fendant has concerning the offense or offenses that were part 
of the same course of conduct or of a common scheme or plan 
… .” § 3553(f)(5). The defendant bears the burden of proving 
by a preponderance of the evidence his eligibility for safety 
valve relief. See Ramirez, 94 F.3d at 1101.  
   In Rebolledo’s case agent interview, Rebolledo admitted to 
participating  in  the  August  2013  transaction.  He  explained 
that he met the CI through a friend, “Individual P,” who had 
hired Rebolledo to be his driver. He stated that a year and a 
half before the August 2013 drug deal, Individual P offered 
No. 15‐2121                                                      13

him $100 for a ride to the CI’s ranch. Rebolledo claimed that 
he  was unaware that  Individual P  was visiting  the  ranch  to 
plan a drug deal with the CI.  
   Rebolledo  explained  that  he  contacted  the  CI  in  August 
2013  because  his  daughter  had  expressed  interest  in  seeing 
horses.  In  addition,  Rebolledo  was  in  financial  trouble  and 
was  looking  for  additional  work  with  his  catering  business. 
Rebolledo  refused  to  give  the  CI  his  real  name  and  instead 
used his nickname, “Pelon.”  
    According to Rebolledo, the CI told him that he was not 
interested in Rebolledo’s catering business and offered him a 
different job—finding a large quantity of cocaine for the CI to 
buy.  Rebolledo  explained  that  although  he  had  never  dealt 
drugs before, he told the CI he would help him find a supplier. 
Rebolledo  then  approached  a  friend  who  put  Rebolledo  in 
touch with Ramirez. Rebolledo claimed that he had not met 
or spoken to Ramirez before then, and likewise claimed that 
he  had  not  met  Orozco  before August  16. According  to  Re‐
bolledo, it was not until Ramirez drove Rebolledo to the ranch 
that he learned that he would earn $350 per kilogram of co‐
caine sold to the CI.  
   After the interview, the government explained that it did 
not believe that a newcomer to the drug trade, without a rep‐
utation  for  trustworthiness,  could  broker  a  six‐kilogram  co‐
caine  transaction.  Rebolledo  continued  to  deny  that  he  had 
been involved in prior drug transactions. He suggested that 
Ramirez  trusted  him  with  the  large  transaction  because  Re‐
bolledo had told Ramirez that he had seen the CI’s buy money. 
Rebolledo  also  explained  that  the  CI’s  ranch  was  famous  in 
14                                                       No. 15‐2121 

the local Mexican community, and that it was the CI’s reputa‐
tion as a drug dealer and entertainer that encouraged Ramirez 
to go forward with the deal.  
    The district court denied safety valve relief because it was 
unpersuaded that Rebolledo spoke truthfully in his interview. 
The  district  court  pointed  to  inconsistent  and  implausible 
statements,  including  that  Rebolledo  did  not  know  that  he 
was aiding in a drug deal when he drove Individual P to the 
ranch;  the  fact  that  Rebolledo  used  a  pseudonym  when  he 
contacted  the  CI,  “a  practice  that  makes  no  sense  at  all  for 
someone who is applying to be a cook”; and Rebolledo’s as‐
sertion that he had never been a drug dealer before, yet it took 
no arm twisting or enticement to convince him to deal kilo‐
gram quantities of cocaine for the CI.  
    We share the district court’s disbelief that an experienced 
drug  dealer  like  Ramirez  would  allow  a  novice  to  broker  a 
$200,000 drug transaction. Moreover, there is evidence in the 
record  that  casts  doubt  on  several  of  Rebolledo’s  interview 
statements, including his claim that he had not been involved 
in previous drug transactions. For example, Rebolledo admit‐
ted to driving Individual P to the CI’s ranch eighteen months 
before  the  August  16  transaction.  As  the  district  court  ob‐
served, Individual P and the CI planned a drug deal during 
that meeting. It is difficult to accept Rebolledo’s claim that he 
did not know about that drug deal given that Rebolledo con‐
tacted the CI eighteen months later, refused to give the CI his 
real name, and then became entangled in a large drug trans‐
action. In light of that evidence and the other suspicious and 
inconsistent statements contained in Rebolledo’s proffer, the 
district court did not clearly err in refusing safety valve relief. 
                                
No. 15‐2121                                              15

                      III. Conclusion 
    For the foregoing reasons, we AFFIRM Rebolledo’s convic‐
tion and sentence.